Title: To James Madison from Frederick Degen, 29 February 1808
From: Degen, Frederick
To: Madison, James



Sir
Naples 29th. February 1808

I have the honor to transmit herewith to your Excellency, a Copy of my respects of the 28th. December, as also a Duplicate List of the few american vessels which arrived at this Port the last Six months of the year 1807.  The two Schooners therein mentioned as laid up in consequence of the late difficulties with Algiers, were going home in Ballast since the Settlement of this Business, by Mr. Lear left them nothing more to fear from that quarter, but a General Embargo ordered by the Government, has thus far prevented them from Sailing and they are consequently yet in this Port.
Two american Ships arrived lately at Gallipoli (a Port of this Kingdom in the Adriatique) to load Oil of the growth of that Country; but agreeable to the last Decrees of H. M. the Emperor Napoleon, confirmed by the King of Naples in his Dominions, the exportation of the Produces of this country is prohibited.  I however obtained permission for one of them to load owing to Some particular Circumstances, but with a Declaration that no Such indulgence Should be granted in future.
I annex herewith a Copy of Mr. Lear’s Circular, and remain with the highest respect Sir Your obedt. humbl. Serv

Fredk Degen

